Citation Nr: 1511428	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  12-33 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDING OF FACT

The Veteran likely has a bilateral knee disability that is attributable to his active military service.


CONCLUSION OF LAW

The Veteran has a bilateral knee disability that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 1154(b), 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted on a presumptive basis for arthritis if this condition manifested to a compensable degree within one year after military service.  38 C.F.R. § 3.303(a).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.   
While medical evidence is generally required to establish a medical diagnosis or to address other medical questions, lay statements may serve to support claims by substantiating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence is potentially competent to establish the presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (in some cases, lay evidence will be competent and credible evidence of etiology).  

The Veteran asserts that his bilateral knee disability was caused by active military service and that his STRs show a history of a knee injury that was treated with a leg cast during his tour of duty in Vietnam.  See January 2011 VA Form 9.

STRs reflect the Veteran was treated for "small pocket of infection [left] knee" and cellulitis in June 1968.  A November 1969 STR reflects that a cast was removed and the Veteran was "able to walk on it."  

An August 2002 private orthopedic record shows the Veteran presented with left knee pain.  He reported increasing pain of the left knee over the last several years, and that he injured his knee in Vietnam.  The Veteran also reported symptoms of occasional clicking, swelling, pain, and giving way.  Examination of the left knee revealed palpable medial osteophytes along the distal femur and tibia bilaterally.  The clinician noted tenderness to palpation of the medial joint line and that there was 2+ effusion.  The clinician report also reflects range of motion from -5 to 130 degrees.  X-ray of the left knee showed significant medial joint space narrowing with marginal osteophyte formation and patellofemoral arthritis.  The clinician diagnosed left knee arthritis and opined that the Veteran "likely tore his anterior cruciate ligament many years ago in Vietnam."  See Private Treatment Record from Murrah Orthopaedics. 

An October 2002 private orthopedic record shows full extension of the left knee and flexion at 125 degrees.  
A June 2003 private orthopedic record shows the Veteran complained that his left knee had become more painful.  He denied symptoms of clicking, locking, shifting, or giving away.  Examination revealed tenderness to palpation of the medial joint line and 2+ effusion of the left knee.  Range of motion was noted as cautious, but full.

A January 2005 private orthopedic record shows the Veteran presented for examination of the knees.  Examination of the left knee revealed flexion limited to 120 degrees with full extension and mild retropatellar crepitation.  Examination of the right knee revealed mild retropatellar crepitation through range of motion with mild effusion, and x-rays showed arthritis of the right knee.

A January 2005 private surgical pathology note shows the Veteran was diagnosed with loose fragment of the left knee and degenerative medial meniscal tear, and that  he underwent left knee arthroscopic surgery for degenerative medial meniscus tear.

In November 2010, the Veteran was afforded a VA joint examination to evaluate his knee disability.  The Veteran reported that he '"hyperextended"' his right knee when he lost his "footing" while unloading heavy equipment in 1969, during active military service.  He stated that treatment included a knee aspiration of bloody fluid and that his right knee was casted for 20 days.  Following removal of the cast the Veteran wore a brace for an additional 20 days.  He reported symptoms of pain, stiffness, giving away, incoordination, weakness, and swelling.  The Veteran denied flare-ups and also reported that he is able to stand for 3 to 8 hours, with short rest periods, and he is also able to walk 1 to 3 miles.  Following repetitive testing, the examiner noted right knee flexion to 110 degrees and left knee flexion to 125 degrees with objective evidence of pain bilaterally.  There was crepitus throughout entire range of motion, malalignment, tenderness, abnormal motion, and guarding of movement.  There was also objective evidence of clicking and grinding.  There was no additional degree of limitation after repetitive testing.  The examiner noted objective evidence of pain and no fatigue, weakness, incoordination, or change in range of motion after repetitive testing.  Stability testing was within normal limits and X-ray of the right knee showed right knee prosthesis, bony architecture intact, and no hardware complications.  The examiner opined that the Veteran's knee disability "[was] not caused by or a result of in-service illness, injury or event" finding that the Veterans STRs "do not document the right knee injury reported by the veteran during his active military service but do document an ankle injury that was evaluated, treated and casted during his active military service."  He also noted that there was reduced flexion of both knees, right greater than the left knee, and opined that this was "most likely attributed to osteoarthritis but verifying radiographs or radiologist's interpretation of knee radiographs [were] not available . . . " and determined that "a nexus was not established between the veteran's active military service and his bilateral knee condition."

The Board notes that for a Veteran to prevail in his claim for entitlement to service connection it must only be demonstrated that there is an approximate balance of positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for benefits to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).  While the evidence does not overwhelmingly support the grant of service connection for a bilateral knee disability, the Board finds that it cannot conclude the preponderance of the evidence is against the claim of service connection.

The Board also notes that while the November 1969 STRs document the Veteran had a cast removed, the record does not identify whether the Veteran's right knee or his ankle was casted.  See also November 2010 VA Examination.  The Veteran has consistently stated throughout the record that his knee pain began in-service when he injured his right knee in Vietnam and that it was casted due to swelling and being hyperextended.  See August 2010 VA Form 21-526; December 2012 VA Form 9; January 2011 Notice of Disagreement (NOD). 

The Veteran is competent to report (1) symptoms observable to a layperson, e.g., pain and swelling; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis. 

As indicated above, the Veteran asserts that there is a relationship between his bilateral knee disability and an injury sustained during active military service.  The Board finds the Veteran's statements with respect to his knee condition and pain, are considered to be competent evidence within his personal experience.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  

The Board finds the Veteran a credible witness.  Although the November 2010 VA examiner determined that the Veteran's knee disability "[was] not caused by or a result of in-service illness, injury or event" the Veteran's private physician opined it was plausible that the Veteran tore his anterior cruciate ligament many years ago while serving in Vietnam.  See August 2002 Private Treatment Record from Murrah Orthopaedics.  Although it does not appear that the clinician had access to the Veteran's STRs, the Board points out that claims file review is not a requirement for medical opinions, and that a medical opinion may not be discounted solely because the opining clinician did not conduct such a review.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current knee disability is related to his period of active military service.  The Veteran's testimony and the opinion provided by his treating physician are credible evidence that the claimed in-service event actually occurred, and medical evidence of a causal nexus between current symptomatology and the specific claimed in-service injury.  Therefore, reasonable doubt must be resolved in favor of the Veteran and service connection for bilateral knee disability is warranted.

In light of the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board finds that there is credible and competent medical evidence of a knee disability that is the result of disease or injury incurred in active military service.  Therefore, the criteria for service connection for a bilateral knee disability have been met, and service connection is granted.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. § 3.304(f).



ORDER

Entitlement to service connection for bilateral knee disability is granted.



____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


